JONES, Chief Judge.
This is a wrongful death action arising out of an air accident in which plaintiff’s' decedent was killed. One defendant operated and owned the plane and the other defendant manufactured it.
The allegations to which defendant, Glenn L. Martin Company objects contain reference to the negligent manufacture of twenty-five airplanes. Since only one plane was involved, such allegations are said to be prejudicial, irrelevant and immaterial.
There being no opposition to the motion, and since these allegations may be prejudicial, the motion to strike will be sustained. •